Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-27 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a fingerprint sensing device to sense a fingerprint on a display panel, comprising:
a selecting circuit, to select a fingerprint sensing region of the display panel, wherein a non-fingerprint sensing region belongs to at least a partial region of the display panel but does not belong to the fingerprint sensing region; and
a fingerprint driving circuit coupled to a plurality of fingerprint sensing lines of the display panel, wherein when the fingerprint driving circuit performs a fingerprint sensing operation, the fingerprint driving circuit maintains the plurality of fingerprint sensing lines in the non-fingerprint sensing region in an electrically non-floating state.  
Claim 19 is allowed since none of the prior art, alone or in combination, teaches a fingerprint driving circuit, comprising:
a first switch, having a first terminal coupled to a corresponding fingerprint sensing line in a plurality of fingerprint sensing lines of a display panel;
a current source, coupled to a second terminal of the first switch;
an analog front-end circuit, coupled to the second terminal of the first switch;
a second switch, having a first terminal coupled to the corresponding fingerprint sensing line; and
a current or voltage source, coupled to a second terminal of the second switch.  
Claims 24-25 are allowed for similar reasons as claim 1.  
Claims 2-18, 20-23 and 26-27 are allowed for being dependent upon aforementioned independent claims 1, 19 and 25.  
The closest prior art by Berget discloses a fingerprint sensing device comprising isolation logic that switch to disconnect a fingerprint sensing area from a display area and electrically isolating a fingerprint sensing area from the display area during fingerprint sensing operations putting the display area in a floating state.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0362672 A1 to Cui et al.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624